     Case 2:17-cv-00524-KJM-KJN Document 83 Filed 08/10/20 Page 1 of 4


 1 Gregory J. Newmark (SBN: 190488)
   gnewmark@meyersnave.com
 2 Shiraz D. Tangri (SBN: 203037)
   stangri@meyersnave.com
 3 Vidya Venugopal (SBN: 310172)
   vvenugopal@meyersnave.com
 4 MEYERS, NAVE, RIBACK, SILVER & WILSON
   707 Wilshire Blvd., 24th Floor
 5 Los Angeles, California 90017
   Telephone: (213) 626-2906
 6 Facsimile: (213) 626-0215

 7 Attorneys for Defendant
   CITY OF VACAVILLE
 8

 9                               UNITED STATES DISTRICT COURT

10               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

11

12 CALIFORNIA RIVER WATCH,                             Case No. 2:17-cv-00524-KJM-KJN

13                  Plaintiff,                         STIPULATION AND ORDER TO
                                                       CONTINUE DEADLINE FOR BILL OF
14          v.                                         COSTS

15 CITY OF VACAVILLE,                                  Trial Date:        Vacated

16                  Defendant.

17

18          IT IS HEREBY STIPULATED BY AND BETWEEN ALL PARTIES AS

19 FOLLOWS:

20          Plaintiff California River Watch (“Plaintiff”) and Defendant City of Vacaville

21 (“Defendant” or “Vacaville”) (collectively, the “Parties”) by and through their respective attorneys

22 of record, hereby respectfully apply to this Court for an Order allowing Vacaville to withdraw its

23 current Bill of Costs and extending the deadline for Vacaville to submit its Bill of Costs.

24                                        RECITALS

25          WHEREAS, in compliance with Eastern District Local Rule 292(b), Vacaville filed its Bill

26 of Costs and supporting documentation on August 3, 2020 (Dkt No. 81), within 14 days of entry

27 of judgment or order (Dkt. No. 80);

28          WHEREAS, based on the Eastern District Local Rule 292(c), Plaintiff is required to file


                                    STIPULATION AND ORDER TO CONTINUE DEADLINE FOR COST BILL
     Case 2:17-cv-00524-KJM-KJN Document 83 Filed 08/10/20 Page 2 of 4


 1 specific objections to the costs claimed within seven (7) days from the date of service of the Bill of

 2 Costs;

 3          WHEREAS, the Parties are working towards a resolution with regard to costs claimed and

 4 require additional time to discuss the issue;

 5          WHEREAS, the Parties mutually believe it would be beneficial and efficient to resolve this

 6 and avoid motion practice;

 7          WHEREAS, the Parties agree that withdrawal of Vacaville’s Cost Bill and an extension of

 8 the deadline to submit the Cost Bill up to and including August 18, 2020, would allow for this

 9 resolution;

10          WHEREAS, the Parties agree that these facts constitute good cause for the requested

11 extension.

12                                        STIPULATION

13          NOW THEREFORE, IT IS HEREBY STIPULATED, between the Parties, subject to this
14 Court’s approval, that upon entry of the Court’s order on this stipulation, Vacaville’s Bill of Costs

15 will be withdrawn and the deadline for Vacaville to submit its Bill of Costs will be extended up to

16 and including August 18, 2020.

17

18 DATED: August 4, 2020                       MEYERS, NAVE, RIBACK, SILVER & WILSON
19

20
                                               By:     /s/ Gregory J. Newmark
21                                                   GREGORY J. NEWMARK
                                                     Attorneys for Defendant
22                                                   CITY OF VACAVILLE
23

24

25

26

27

28

                                                      2
                                    STIPULATION AND ORDER TO CONTINUE DEADLINE FOR COST BILL
     Case 2:17-cv-00524-KJM-KJN Document 83 Filed 08/10/20 Page 3 of 4


 1 DATED: August 4, 2020             LAW OFFICES OF JACK SILVER

 2

 3
                                     By:     /s/ Jack Silver
 4                                         JACK SILVER
                                           Attorneys for Plaintiff CALFORNIA RIVER
 5                                         WATCH
 6

 7
     DATED: August 4, 2020           LAW OFFICES OF DAVID J. WEINSOFF
 8

 9
                                     By:     /s/ David J. Weinsoff
10                                         DAVID J. WEINSOFF
11                                         Attorneys for Plaintiff CALFORNIA RIVER
                                           WATCH
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           3
                             STIPULATION AND ORDER TO CONTINUE DEADLINE FOR COST BILL
     Case 2:17-cv-00524-KJM-KJN Document 83 Filed 08/10/20 Page 4 of 4


 1                               ORDER

 2         This Court, having received and reviewed the Stipulation of the Parties referenced

 3 immediately above, and finding good cause therefore,

 4         IT IS HEREBY ORDERED THAT:

 5         1.     Defendant City of Vacaville’s Bill of Costs (Dkt No. 81) is hereby withdrawn, and
 6         2.     The deadline for Defendant City of Vacaville to submit a bill of costs is hereby
 7 extended up to and including August 18, 2020.

 8         IT IS SO ORDERED.
 9 DATED: August 8, 2020.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
                                   STIPULATION AND ORDER TO CONTINUE DEADLINE FOR COST BILL
